Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed September 13, 2021.

Drawings
The drawings are objected to because figures 3 and 5 are confusing.  Note that the section line F5-F5 in figure 3 crosses through at least the mirror bracket 23, however, the mirror bracket 23 is not shown in the cross-sectional view as illustrated in figure 5.  This drawing discrepancy needs to be remedied.  If the applicant only wishes to show the lower sash in figure 5, the applicant should amend the drawings such that the section line F5-F5 only crosses through the lower sash 22.  To show the section line F5-F5 crossing through more than just the lower sash 22 while only showing the lower sash in cross-section in figure 5 is confusing.  
Additionally, figures 4 and 6 are confusing since the section line F6-F6 in figure 4 crosses through the mirror attachment 57, however, the mirror attachment 57 is not shown in figure 6.  If the applicant only wishes to show the lower sash 22 and mirror bracket 23 in figure 6, the applicant should amend the drawings such that the section line F6-F6 only crosses through the lower sash 22 and mirror bracket 23.  To show the section line F6-F6 crossing through more than just the lower sash 22 and mirror bracket 
Finally, figures 4 and 8 are objected to because the section line F8-F8 does not cross the door glass G, however, figure 8 shows the door glass with hidden lines.  This drawing discrepancy needs to be remedied.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “outside the vehicle” on line 9 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How can the outer reinforcement be outside of the vehicle when the outer reinforcement is disposed within the door?  Since the door is considered to be part of the vehicle, it does not appear that the outer reinforcement is “outside the vehicle”.  Recitations such as “away” on line 2 of claim 2 render the claims indefinite because it is unclear how claim 2 

Double Patenting
	There is currently no double patenting rejection based on US Application Nos. 16/645,666 and 16/646,402.  The applicant is advised, however, that the prosecution of US Application Nos. 16/645,666 and 16/646,402 may create a double patenting rejection in the future.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-54660.  JP 2015-54660 discloses a door sash structure, comprising:
a sash 3A configured to guide a front end edge of a door glass (not shown) of a vehicle while the door glass moves upward and downward; 
a mirror attachment member 21b configured to allow a door mirror to be attached thereto, the mirror attachment member being fixed to the sash 3A; and 

the outer reinforcement 4 extends along the door glass, lying adjacent to the door glass outside the vehicle,
the outer reinforcement attachment member 41b is fixed to an outer surface of the mirror attachment member 21b that faces the outside of the vehicle, and 
the outer reinforcement attachment member 41b is separated from the sash 3A (claim 1);
wherein the outer reinforcement attachment member 41b is away from the sash 3A (claim 2);
wherein the sash 3A includes a first sidewall (labeled below), a second side wall (labeled below), and an end wall (labeled below), the first sidewall extending along an outer surface of the door glass that faces the outside of the vehicle, the second sidewall extending along an inner surface of the door glass that faces an inside of the vehicle, and the end wall being connected to the first sidewall and the second sidewall and extending along the front end edge of the door glass, and the mirror attachment member 21b is fixed to the second sidewall (claim 3).

    PNG
    media_image1.png
    1490
    1082
    media_image1.png
    Greyscale

(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-54660.  JP 2015-54660 discloses a door sash structure, comprising: a sash 3A configured to guide a front end edge of a door glass (not shown) of a vehicle while the door glass moves upward and downward; 
a mirror attachment member 21b configured to allow a door mirror to be attached thereto, the mirror attachment member being fixed to the sash 3A; and 
an outer reinforcement attachment member 41 configured to allow an outer reinforcement 4 to be attached thereto, wherein 
the outer reinforcement 4 extends along the door glass, lying adjacent to the door glass outside the vehicle,
the outer reinforcement attachment member 41 is fixed to an outer surface of the mirror attachment member 21b that faces the outside of the vehicle, and 
the outer reinforcement attachment member 41 is separated from the sash 3A (claim 1);
wherein the outer reinforcement attachment member 41 includes an attachment portion (labeled below), a first fixing portion (labeled below), and a second fixing portion (labeled below), the attachment portion being configured to allow the outer reinforcement 4 to be attached thereto, the first fixing portion extending from the attachment portion and being fixed to the mirror attachment member 21b, and the second fixing portion extending from the attachment portion and being fixed to the mirror attachment member 21b, the attachment portion has an outer surface (labeled below) facing the outside of the vehicle, and a virtual line (labeled below) connecting the first fixing portion and the second fixing portion intersects the attachment portion when .

    PNG
    media_image2.png
    1285
    1137
    media_image2.png
    Greyscale

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-54660.  JP 2015-54660 discloses a door sash structure, comprising: a sash 3A  
a mirror attachment member 21b configured to allow a door mirror to be attached thereto, the mirror attachment member being fixed to the sash 3A; and 
an outer reinforcement attachment member 41 configured to allow an outer reinforcement 4 to be attached thereto, wherein 
the outer reinforcement 4 extends along the door glass, lying adjacent to the door glass outside the vehicle,
the outer reinforcement attachment member 41 is fixed to an outer surface of the mirror attachment member 21b that faces the outside of the vehicle, and 
the outer reinforcement attachment member 41 is separated from the sash 3A (claim 1);
further comprising a frame member 2 that is configured to guide the door glass together with the sash 3A for ascending and descending of the door glass and to which the sash 3A is fixed, wherein the outer reinforcement attachment member 41 includes a first extending portion 41b that extends in a direction intersecting a direction in which the sash extends, and the mirror attachment member 21b includes a second extending portion (labeled below) and a door mirror attachment portion (labeled below), the second extending portion extending from the frame member 2, and the door mirror attachment portion being surrounded by the sash 3A, the first extending portion 41b, and the second extending portion and configured to allow the door mirror to be attached thereto (claim 5).

    PNG
    media_image3.png
    1381
    1135
    media_image3.png
    Greyscale



Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.
	Due to the applicant’s amendments to the claims, the outer reinforcement member now comprises element 41 or 41b depending upon the analysis.  As such, the outer reinforcement member meets the limitations of the applicant’s amended claims.
	With respect to claim 3, the applicant’s comments are not found to be persuasive.  The mirror attachment member 21b is fixed to the second side wall because the mirror attachment is fixed to the end wall which is fixed to the second sidewall.  The claims do not require the mirror attachment member to be directly fixed to the second side wall as argued by the applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634